Exhibit 99 Bassett Furniture Industries, Inc. J. Michael Daniel, Vice President P.O. Box 626 and Chief Accounting Officer Bassett, VA 24055 (276) 629-6614  Investors Jay S. Moore, Director of Communications For Immediate Release (276) 629-6450  Media Bassett Furniture News Release Bassett Declares Dividend (Bassett, Va.)  October 12, 2012 Bassett Furniture Industries, Inc. (Nasdaq: BSET) announced today that its Board of Directors has declared a regular dividend of $.05 per share on outstanding common stock payable on December 3, 2012 to shareholders of record at the close of business November 15, 2012. Bassett Furniture Industries, Inc. (NASDAQ:BSET), is a leading manufacturer and marketer of high quality, mid-priced home furnishings. With 86 company- and licensee-owned stores, Bassett has leveraged its strong brand name in furniture into a network of corporate and licensed stores that focus on providing consumers with a friendly environment for buying furniture and accessories. The most significant growth opportunity for Bassett continues to be the Company's dedicated retail store program. Bassett's retail strategy includes affordable custom-built furniture that is ready for delivery in the home within 30 days. The stores also feature the latest on-trend furniture styles, more than 750 upholstery fabrics, free in-home design visits, and coordinated decorating accessories. Bassett is also growing its traditional wholesale business with more than 500 accounts on the open market, across the United States and internationally. For more information, visit the Company's website at bassettfurniture.com. (BSET-E) ###
